OPINION — AG — IF A JUSTICE OR JUDGE CEASES TO BE A JUDICIAL OFFICER, FOR ANY REASON, BEFORE HE HAS ACCUMULATED EIGHT(8) YEARS OF ACCREDITED SERVICE, THE REFUND OF HIS RETIREMENT CONTRIBUTIONS IS MANDATORY. HOWEVER, UPON HIS RE ELECTION OR RE APPOINTMENT TO A JUDICIAL POSITION SUBSEQUENT TO THE BREAK OF IN SERVICE, HE MAY RE DEPOSIT THE PREVIOUSLY REFUNDED CONTRIBUTIONS WITH INTEREST WHEREUPON HE WOULD BE ENTITLED TO CREDIT HIS PRIOR JUDICIAL SERVICE AND WOULD BE ENTITLED TO RETIREMENT BENEFITS UPON THE ATTAINMENT OF AN ACCUMULATED EIGHT(8) YEARS OF ACCREDITED SERVICE. CITE: 70 O.S. 1971, 17-105(1) [70-17-105] OPINION NO. 74-150, 20 O.S. 1971 1103 [20-1103], OPINION NO. 74-120, OPINION NO. 75-152, 20 O.S. 1971 1102 [20-1102], 20 O.S. 1971 1103 [20-1103] (WILLIAM DON KISER)